In a proceeding pursuant to CPLR article 78, in effect, to review a determination of the respondent Town of Wappinger dated January 14, 2003, which authorized the execution of a stipulation settling a zoning enforcement action entitled Town of Wappinger v MVK Landscaping, pending in the Supreme Court, Dutchess County, under index No. 1919/00, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Pagones, J.), dated August 27, 2003, which denied- the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with one *598bill of costs payable by the respondents appearing separately and filing separate briefs, the petition is granted, the determination is annulled, and the stipulation of settlement is vacated.